DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6, 16, 18-20, 23, and 29-30 in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that “Restriction is proper only when the groups of claims are (A) independent or distinct as claimed, and (B) there is a serious burden on the Examiner (M.P.E.P. § 803). Claims are independent when there is no disclosed relationship between them; for example, a process and an apparatus that is incapable of being used in practicing the process (M.P.E.P. § 802.01). Claims are distinct when they are related as disclosed, but are capable of separate manufacture, use or sale as claimed, AND ARE PATENTABLE (novel and unobvious) OVER EACH OTHER (M.P.E.P. § 802.01; emphasis in original). Examiners must provide reasons and/or examples in support of their conclusions (M.P.E.P. § 803). A mere statement of conclusion is inadequate (M.P.E.P. § 808.01). 
And, Applicant further argues, in this case, the claims of Group II depend directly or indirectly from the claims of Group I, putting them in a combination-subcombination relationship in which restriction is improper (see, e.g., M.P.E.P. § 806.05(c)). In the present case, the combination as claimed (Group II, Claims 31- 34, 36, 46, 50-51 and 60-61) depends from, and thus requires, the details of the subcombination as separately claimed (Group I, Claims 1-4, 6, 16, 18-19, 23 and 29-30)”. 
This is not found persuasive on multiple accounts. 
First, the claims are in fact not constructed a combination/subcombination, but rather of apparatus and process for use, where the process for use claim is merely written as a short-hand independent claim. 
Second, as stated, the apparatus can be used by at least to perform materially different processes, and as such growing plants, or even collecting energy for power usage. 
Lastly, as noted in the requirement for restriction, the reasons for restriction are at least related to a, c, and d. Clearly, as stated, the scope of the claims have different classification and thus separate status in the art (see the separately noted classified areas from requirement). As such, they require at least a different classification search, but also divergent keyword searches based on the claimed scope (i.e. one would need to keyword search for irradiating for the method claim, but would still need to consider all other options for the apparatus claim, such as growing, collecting, lighting etc. keywords). Finally, a piece of prior art drawn to growing plants and not irradiating plants may not be able to be used as prior art to potentially reject the method claim as irradiation is an entirely different scope. As such, for at least the reasons given above, the examiner asserts the inventions are in fact distinct and a serious burden does in fact exist and has been clearly established. 
The claims drawn to method claims of group II 31-34,36,46,50-51 and 60-61 are hereby withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Carter (US Pub. 2017/0288080 A1).
Regarding claim 1, Carter discloses a structure for growing plants and/or algae and for capturing solar energy, characterized in that the structure comprises:
a structure having at least a roof and optionally one or more walls (Abstract, lines 1-3: “A window for a greenhouse is provided that is comprised of a sheet of luminescent material [104] and light-energy converter [103]”); 
a solar energy concentrator on at least part of the structure, the solar energy concentrator absorbing or collecting at least a first wavelength or wavelength band of light (Pg.1, [0007], lines 1-10: “In an exemplary embodiment, the luminescent solar collector has a luminescent sheet and light energy converter. The sheet can include or is a polymer material containing a fluorescent material dispersed therein. The fluorescent material absorbs greater than 40% of the solar photons between 500 and 600 nm, absorbs less than 70% of the solar photons between 410 and 490 nm, and absorbs less than 40% of the solar photons between 620 and 680 nm. This ratio of absorption in each band is chosen for optimum photosynthesis and plant growth”) and allowing at least a second wavelength or wavelength band of light different from the first wavelength or wavelength band of light to pass through (Pg. 2, [0014]: “In another example, one could have a luminescent solar collector, wherein the luminescent sheet is also optically connected to a substrate that is largely transparent between 400 and 700 nm”), the solar energy concentrator comprising one or more fluorophores selected from phycobiliproteins, fucoxanthins and luminescent molecules and materials therein or thereon (Pg. 1, [0007], lines 1-3: “In an exemplary embodiment, the luminescent solar collector has a luminescent sheet and light energy converter”);
an energy conversion device adjacent to at least one peripheral edge of the solar energy concentrator, the energy conversion device being configured to receive and convert light emitted or collected by the solar energy concentrator to electrical or thermal energy (Pg. 1, [0003], lines 6-10: “The light, or photons, that are emitted through this process are waveguided (via total internal reflection) down a sheet that is coupled to a photovoltaic cell or solar cell that converts the light to electrical power”); 
one or more supports or surfaces configured to enable the plants and/or algae to receive the second wavelength or wavelength band of light (A greenhouse is known in the art to have supporting surfaces for plants).
Regarding claim 2, Carter discloses said energy conversion device comprises a plurality of photovoltaic cells configured to receive the light emitted or collected by the solar energy concentrator (Fig. 2, plurality of photovoltaic cells 203 are shown).
Regarding claim 3, Carter discloses the solar energy concentrator absorbs the first wavelength or wavelength band of light and emits a third wavelength or wavelength band of light having a longer wavelength than the first wavelength or wavelength band of light (Pg. 1, [0003], lines 3-6: “ An LSC has a sheet containing a fluorescent material that absorbs solar radiation from the sun after which it emits photons to longer wavelengths through the process of photoluminescence or fluorescence”).
Regarding claim 4, Carter discloses the energy conversion device receives the light emitted by the solar energy concentrator and converts the received light to electrical energy (Pg. 3, [0040], lines 1-4: “The light-energy converter absorbs the luminescent light that is waveguided down the luminescent sheet using total internal reflection and converts it to electrical power. The light-energy converter is typically a photovoltaic (PV)”).
Regarding claim 19, Carter discloses one or more fluorophores comprise one or more organic fluorophores (Pg. 3, [0039], lines 1-3: “While the results presented here focus on fluorescent materials that are small molecule organics, this should not be construed as limiting”).
Regarding claim 30, Carter discloses a photoabsorbent material that protects the fluorophore and increases molecular stability of the fluorophore in an environment containing ultraviolet or blue light (Pg. 3, [0038], lines 21-23: “Finally UV stabilizers and oxygen/H2O scavengers can be added to the luminescent sheet to improve photoluminescence stability”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub. 2017/0288080 A1) in view of Wong (US Pub. 2011/0197317 A1).
Regarding claim 6, Carter discloses the claimed invention except for as taught by Wong, one or more walls, characterized in that the solar energy concentrator is also on or in the at least one of the one or more walls (Pg. 5, [0046]: “In FIG. 6, photovoltaic cells 610 are positioned at the edges of the roof top of the multistory system 600 where the cells are optionally covered by a light-converting device 620 to enhance the electrical output of the photovoltaic cells. The photovoltaic cells 610 mainly function to absorb the sunlight and convert it to electricity by using the electric current generated upon the interaction of absorbed light with the components of the active layer of the cell. The active layer (not shown in the figure) of the photovoltaic cell 610 is selected from organic materials, inorganic materials or a combination of both. Light-converting device 620 can assist in the photovoltaic current efficiency by using a quantum dot layer in a waveguide as concentrators for photovoltaic cells and to red-shift the light entering the photovoltaic device. Furthermore, photovoltaic cells can optionally be positioned over the walls (for example, the junction of walls) to meet the electrical needs of the system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the solar concentrators on the walls as taught by Wong to optimize sun exposure based on geographic location. 

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub. 2017/0288080 A1) in view of Bose (US Pub. 10,575,474 B1).
Regarding claim 16, Carter discloses the claimed invention except for as taught by Bose, the structure further comprises an energy storage and retrieval device or system configured to store and provide thermal energy converted by the energy conversion device (Col. 5, lines 17-22: “In another exemplary embodiment, excess power generated by the renewable power source may be used to charge a battery for later use. Large rechargeable metal air batteries, available from Fluidics Inc., Scottsdale Ariz., may be used for this purpose, for example”); 
and a mechanism for heating and/or cooling the structure using the thermal energy provided by the energy storage and retrieval device or system (Col. 5, lines 23-31: “An exemplary temperature control system comprises an auxiliary temperature control system to regulate and control the greenhouse temperature and may include a heater and/or a cooler. In some environments, wherein the outside temperature remains cool, such as below the lower threshold temperature of the interior of the greenhouse, a heater may only be required. Likewise, in very hot environments only a cooler, such as an air conditioner or swamp cooler may be required”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the energy storage and climate control of Bose in order to maintain optimal growing conditions.
Regarding claim 23, Carter discloses the claimed invention in addition to said structure is configured for double or greater cropping (The greenhouse is capable of having multiple crops grown within the same year).
However, Carter does not disclose as taught by Bose, said structure further comprises a swamp cooler (Col. 5, lines 23-31: “An exemplary temperature control system comprises an auxiliary temperature control system to regulate and control the greenhouse temperature and may include a heater and/or a cooler. In some environments, wherein the outside temperature remains cool, such as below the lower threshold temperature of the interior of the greenhouse, a heater may only be required. Likewise, in very hot environments only a cooler, such as an air conditioner or swamp cooler may be required”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the swamp cooler of Bose in order to maintain optimal growing conditions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub. 2017/0288080 A1) in view of Walsh (US Pub. 2010/0170150 A1).
Regarding claim 18, Carter discloses the claimed invention except for as taught by Walsh, the structure further comprises at least one water pump configured to receive electrical energy from the structure and provide water to the plants and/or algae on the one or more supports or surfaces (Pg. 2, [0020], lines 1-11: “Dilute algae-water suspension feed F is drawn from a naturally growing source (pond, stream or sea bed), screened of foreign matter and delivered into one side of the growing bed (or bed section) at intervals along its extended length. Production may also be initiated by feeding from specific laboratory grown strains of algae. Growth promoting nutrients N are added to feed F as needed. Algae-nutrient mixture M is drawn continuously from bed 101 by metering pumps 108 and delivered to linear VGA nozzles 109 where it is atomized for exposure to solar energy and carbon dioxide enriched air”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the pumps of Walsh to provide proper water and nutrition for the plants.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub. 2017/0288080 A1) in view of Klimov (US Pub. 2017/0323991 A1).
Regarding claim 20, Carter discloses the claimed invention except for as taught by Klimov, one or more organic fluorophores is/are embedded in a polymer matrix (Pg. 1, [0006], lines 1-5: “In the most of the reported cases, LSC fluorophores have been embedded into a polymer matrix forming an LSC waveguide. A commonly applied polymer material has been poly(methyl methacrylate) or PMMA fabricated via in-situ polymerization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the fluorophores embedded in the polymer matrix of Klimov to create a waveguide.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub. 2017/0288080 A1) in view of Dong (US Pub. 10,340,844 B2).
Regarding claim 29, Carter discloses the claimed invention except for as taught by Dong, a binder molecule that holds or binds the fluorophore and increases thermal stability of the fluorophore across a temperature range wider than that of the fluorophore without the binder molecule (Col. 3, lines 32-36: “According to the present invention, there is provided a novel light scattering-based solar concentrator (LSSC) based on high-refractive index nanoparticles (NPs). In particular, the NPs are distributed in a binder or section of a binder which is generally transparent and thermostable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the greenhouse of Carter to include the thermostable binders of Dong for their transparency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        





/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642